Case 1:20-cv-00216-MSM-PAS Document 323 Filed 07/17/20 Page 1 of 2 PageID #: 15334




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

    OSCAR YANES, GAGIK MKRTCHIAN,
    and WENDELL BAEZ LOPEZ, on behalf
    of themselves and all those similarly situated,

                        Petitioners-Plaintiffs,            Civil Action No.
                 -v.-                                      20-CV-216-MSM-PAS

    DANIEL W. MARTIN, Warden, Donald
    W. Wyatt Detention Facility; CHAD F.
    WOLF, Acting Secretary, U.S. Department
    of Homeland Security; MATTHEW T.
    ALBENCE, Acting Director, U.S.
    Immigration and Customs Enforcement;
    TODD M. LYONS, Acting Field Office
    Director, U.S. Immigration and Customs
    Enforcement; and CENTRAL FALLS
    DETENTION FACILITY
    CORPORATION,

                        Respondents-Defendants.


        NOTICE OF WYATT ICE DETAINEE TRANSFERRED TO USMS CUSTODY
          The Federal Respondents respectfully submit this notice to advise the Court and Petitioners

   that one detainee who was recently taken into custody by ICE and lodged at the Wyatt (See Docket

   No. 319), Luis Salgado, has been transferred into the custody of the United States Marshals

   Service, although, at least for the present, he remains at the Wyatt facility. Mr. Salgado had

   previously been noticed for execution of his order of removal on July 21, 2020 (see Docket No.

   320), but has been transferred to USMS custody in light of the fact that he has been criminally




                                                      1
Case 1:20-cv-00216-MSM-PAS Document 323 Filed 07/17/20 Page 2 of 2 PageID #: 15335




   charged by complaint in this District in United States v. Salgado, 20-MJ-55-PAS. This transfer

   brings the total number of ICE detainees at the facility to 28 as of this writing.1

   Dated July 17, 2020

                                                                   Respectfully submitted,

                                                                  AARON L. WEISMAN
                                                                  United States Attorney

                                                                  _/s/ Zachary A. Cunha __________
                                                                  Zachary A. Cunha (Bar No. 7855)
                                                                  Bethany N. Wong
                                                                  Richard B. Myrus
                                                                  Assistant U.S. Attorneys
                                                                  United States Attorney’s Office
                                                                  50 Kennedy Plaza, 8th Floor
                                                                  Providence, RI 02903
                                                                  401-709-5000




                                    CERTIFICATE OF SERVICE
           I hereby certify that, on July 17, 2020, I caused the foregoing document to be filed by
   means of this Court’s Electronic Case Filing (ECF) system, thereby serving it upon all registered
   users in accordance with Federal Rule of Civil Procedure 5(b)(2)(E) and Local Rules Gen 305 and
   309(b).
                                                  By:     _/s/ Zachary A. Cunha______
                                                          Zachary A. Cunha
                                                          Assistant United States Attorney




   1
    As per the Federal Respondents’ July 8, 2020 filing (Docket 291), Manuel de Regla Florentino-
   Soto left the facility for execution of his order of removal on July 14, 2020.
                                                     2
